
	

113 HR 5860 IH: Small Business Healthcare Relief Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5860
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Boustany (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow small businesses to use pre-tax dollars for
			 assistance to employees purchasing policies in the individual market and
			 except certain health reimbursement arrangements from group health plan
			 requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Small Business Healthcare Relief Act of 2014.
		2.Permitting small businesses to use pre-tax dollars for assistance to employees purchasing policies
			 in individual market
			(a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Pre-Tax Dollars for Qualified Health Plans
						(1)In generalAmounts paid by an eligible small employer on behalf of an employee of the employer for premiums
			 for a qualified health plan (as defined in section 1301 of the Patient
			 Protection and Affordable Care Act)—
							(A)which covers the employee, employee’s spouse, or any dependent of the employee, and
							(B)which is offered in the individual market within a State,
							shall be treated as employer-provided coverage for medical expenses under an accident or health
			 plan and shall not be considered a group health plan for purposes of
			 section 9815.(2)Eligible small employerFor purposes of this subsection and subsection (f), the term eligible small employer means an employer who—
							(A)is not an applicable large employer (as defined in section 4980H(c)(2)(A)), and
							(B)does not offer its employees any group health plan other than an arrangement described in paragraph
			 (1) or subsection (f).
							(3)Certain controlled groupsAll employees who are treated as employed by a single employer under subsection (b), (c), or (m) of
			 section 414 shall be treated as employed by a single employer for purposes
			 of this subsection..
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			3.Standalone health reimbursement arrangements
			(a)In generalSection 106 of the Internal Revenue Code is amended Code of 1986 is amended by adding at the end
			 the following new subsection:
				
					(f)Qualified health reimbursement arrangements
						(1)In generalAmounts paid by an eligible small employer on behalf of an employee of the employer to a qualified
			 health reimbursement arrangement shall be treated as employer-provided
			 coverage for medical expenses under an accident or health plan and shall
			 not be considered a group health plan for purposes of section 9815.
						(2)In generalFor purposes of this subsection, the term qualified health reimbursement arrangement means an arrangement—
							(A)under which the employee may be reimbursed—
								(i)for premiums for a qualified health plan (as defined in section 1301 of the Patient Protection and
			 Affordable Care Act) which covers the employee, employee’s spouse, or any
			 dependent of the employee, and is offered in the individual market within
			 a State, and
								(ii)for expenses incurred for medical care (as defined in section 213(d)) of the employee, the
			 employee’s spouse, or any such dependent of the employee,
								(B)which is provided by an eligible small employer, and
							(C)under which contributions by the employer with respect to an employee for the taxable year are not
			 in excess of the dollar amount in effect under section 125(i) for such
			 taxable year (200 percent of such amount in the case of family coverage).
							(3)Certain controlled groupsAll employees who are treated as employed by a single employer under subsection (b), (c), or, (m)
			 of section 414 shall be treated as employed by a single employer for
			 purposes of this subsection..
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			4.No subsidies allowed with respect to health plan acquired through pre-tax dollars for qualified
			 health plan or qualified health reimbursement arrangement
			(a)Coordination With Premium Credit and Reduced Cost-SharingSection 36B(c)(2)(B) of such Code is amended by adding at the end the following new clause:
				
					(iii)Pre-tax dollars for a qualified health plan and Qualified health reimbursement arrangementsThe term coverage month shall not include any month during which an individual is covered under a qualified health plan
			 any premiums for which were reimbursed under an arrangement described in
			 section 106(e) (relating to pre-tax dollars for a qualified health plan),
			 or under a qualified health reimbursement arrangement (as defined in
			 section 106(f)), during a calendar year which includes such month..
			(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2013.
			5.Pre-tax dollars for a qualified health plan and qualified health reimbursement arrangements
			 excepted from group health plan requirements
			(a)In generalSection 9832(c)(1) of such Code is amended by redesignating subparagraph (H) as subparagraph (J)
			 and by inserting after subparagraph (G) the following new subparagraphs:
				
					(H)An arrangement described in section 106(e) (relating to pre-tax dollars for a qualified health
			 plan).
					(I)Qualified health reimbursement arrangement (as defined in section 106(f))..
			(b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2013.
			
